COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JOSE MANUEL BRITO,                                             No. 08-15-00196-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                              384th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             State.                             (TC# 20140D05269)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until
                                           '
July 29, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 29, 2016.

       IT IS SO ORDERED this 14th day of June, 2016.



                                             PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.